Citation Nr: 9919253	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a swine 
flu vaccination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1976 to 
February 1980.  

This appeal arose from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for residuals of swine flu 
vaccination. 

The Board of Veterans' Appeals (Board) issued a remand in 
March 1997 for the purpose of obtaining additional evidence 
to include treatment records.  A VA examination was also 
ordered.  The development was completed to the extent 
possible by the RO.  Stegall v. West, 11 Vet. App. 268 
(1998).  Additional evidence was received and the veteran 
underwent VA examinations.  However, the veteran reportedly 
refused to attend a rheumatology consultation and did not 
consent to have additional lab work done.  

The case has been returned to the Board for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for residuals 
of swine flu vaccination is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of swine flu vaccination is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A November 1994 report was received from the doctor who 
purportedly treated the veteran from August 1966 to September 
1975.  The doctor stated that at no time during this period 
did he make a diagnosis of lupus.  

Service medical records show that the veteran received a host 
of vaccinations including a swine-flu vaccination in November 
1976.  There was no evidence of a reaction or even illness at 
that time.  He was treated for various colds or flu and upper 
respiratory infections during service.  There was no 
diagnosis of any form of lupus made in service.  There was no 
indication of any disabling condition resulting from the 
swine flu vaccination.  

Private medical records from 1986 and 1987 were received.  
The veteran was seen for abdominal pain.  A biopsy showed 
chronic inflammation of the colonic mucosa.  There was no 
diagnosis of a form of lupus and no opinion linking the 
veteran's complaints to his service.  

VA treatment records from 1988 to 1994 were received.  

The veteran was hospitalized in October 1988 for viral 
meningitis.  Reportedly he had been hospitalized at a private 
hospital for five days with a diagnosis of meningitis in 
September 1998.  There was increased protein, white cell 
count and polymorphonucleated cells.  Even so, he was thought 
to have viral, not bacterial, meningitis.  Gram's stains and 
cultures were negative.  He was released but continued to 
have headaches and back and neck stiffness.  He was then 
treated with amoxicillin and painkillers for 10 days without 
relief before reporting to the VA hospital.  Laboratory 
studies including cerebrospinal fluid tests were negative.  
It was felt that he had viral meningitis.  

In August 1989 the veteran was seen for a one-year history of 
dry skin on the nose, right ear and scalp.  He felt that it 
started after frostbite of the ear lobes and nose about a 
year and a half before.  The ear lobes and notes were 
purplish with scaly areas.  There was a quarter-sized area of 
baldness on the head.  The impression was of an eczema-like 
skin lesion with no response to steroids.  

During a report of hospitalization from October 1993, it was 
reported historically that systemic lupus erythematosus was 
diagnosed in 1988.  The veteran reported that viral 
meningitis was diagnosed in 1987 or 1988.  It was noted that 
routine lab results were essentially within normal limits.  
According to the hospitalization report, he was followed by 
the medical service and a diagnosis was made of discoid 
lupus.  

The veteran was hospitalized shortly in November 1993 for 
systemic lupus erythematosus without confirmation at the 
time.  It was noted in the hospitalization report that the 
veteran had a history of systemic lupus erythematosus that 
had been fully investigated in September of the prior year 
without a history of organ involvement.  The veteran was not 
anemic, cyanosed or jaundiced.  System examination was 
normal.  No large areas of alopecia were found and there was 
no rash.  Lab testing, chest x-ray and cardiogram were 
normal.  

The veteran was seen in December 1993 for a history of lupus 
with joint pain in multiple joints.  The examination of all 
systems was unremarkable.  The diagnosis was history of lupus 
induced arthritis. 

A VA examination was performed in December 1993.  The veteran 
reported that he received a swine flu vaccination in service 
and became very ill for several days after which he recovered 
and returned to duty.  He reported seizures, widespread 
arthritic pain and stated that he must avoid exposure to the 
sun.  There were no skin changes on examination.  No 
abnormality of the digestive system was found.  He had some 
pain on forward bending.  There was no evidence of endocrine 
disease or neurological changes.  The diagnosis was discoid 
lupus erythematosus with arthritic changes.  

During outpatient treatment in January 1994 the veteran 
reported fatigue, depression, and joint pain.  Examination 
was negative with the exception of a small lesion on the 
scalp.  Anti-nuclear antibody (ANA) and other lab tests were 
negative or normal.  The assessment was no evidence of 
systemic lupus erythematosus at the time.  

The veteran was hospitalized for psychological treatment in 
February 1994.  During this hospitalization he reported that 
lupus was diagnosed six to eight years before, but that he 
was recently told that he did not have lupus based on lab 
findings.  A physical examination was within normal limits.  
Serum ANA was negative based on his November evaluation.  
Other lab testing was likewise negative.  

After the veteran was evaluated in January 1994 he was 
referred for a biopsy of the scalp lesion.  The referral 
noted a history of discoid lupus with one small scalp lesion 
that did not appear discoid.  There was no evidence of 
systemic lupus erythematosus and ANA was reportedly negative.  
On examination there were patches of discolored scalp and 
patchy baldness.  

Treatment records from February 1994 noted diagnoses of 
discoid lupus or history of discoid lupus.  The veteran 
reported on one occasion in February 1994 that discoid lupus 
was diagnosed in 1987.  

The biopsy of a scalp abscess resulted in a diagnosis of 
findings consistent with lupus erythematosus.  

The veteran submitted a number of medical articles pertaining 
to lupus.  In an article from the Lupus Foundation of 
America, entitled Scientists Unlocking Lupus Secrets, it was 
noted that a complement metabolism defect was found in 50 
percent of cases of systemic lupus erythematosus.  The 
article explained that complements latch onto antibodies 
(produced by the body to fight infections and produced by flu 
shots, pneumonia shots, vaccines and the like.  



It was explained that in some cases of systematic lupus, 
immune complexes are formed but not cleared away properly and 
result in damage to the bodies own systems including the 
kidneys, skin, brain, lungs, and the heart lining.  

In an article from the Journal of Women's Health from 1992 it 
was noted that systemic lupus erythematosus is very difficult 
to diagnose.  The common threads to lupus and lupus like 
diseases were autoantibody to some tissue or organ, and 
immune-complex mediated tissue damage.  The article 
identified eleven criteria of systemic lupus erythematosus, 
of which four or more must be present to ensure the 
diagnosis.  

These include malar rash, discoid rash, photosensitivity, 
oral ulcers, arthritis, serositis including pleuritis or 
pericarditis, a renal disorder with proteinuria or cellular 
casts, a neurological disorder including seizures or 
psychosis, a hematologic disorder, an immunologic disorder 
and antinuclear antibody.  It was noted that there must be a 
history of positive laboratory testing to solidify the 
diagnosis even though some patients become seronegative at a 
later date.  The article noted that ingestion of sulfa 
containing drugs and penicillins would "heighten suspicion" 
of systemic lupus erythematosus.  Exacerbations of the 
disease had been linked to sun or ultraviolet light exposure, 
infections, emotional stress, and antibiotics such as 
sulfonamides.  

The veteran submitted an excerpt from a Duke University 
Medical Center news bulletin from 1995.  A study reportedly 
showed that bacterial DNA would bring on symptoms of lupus in 
healthy but lupus-prone mice, suggesting (according to 
researchers) that bacterial infection would provoke lupus in 
healthy people genetically vulnerable to the disease.  The 
study indicated that systemic lupus erythematosus is a 
disease in which a person generates an immune response to his 
own body resulting in damage to a range of organ systems.  




The rest of the articles essentially reiterated the same 
points.  Overwhelmingly they noted that a diagnosis of 
systemic lupus erythematosus was difficult to make and that 
the disease had a wide variety of symptoms.  None of the 
articles stated that there was a known relation between swine 
flu vaccination and systemic lupus erythematosus.  They only 
noted that it was suspected that a virus or bacteria could 
cause symptoms of lupus to develop.  

The veteran submitted lay statements to the effect that he 
was healthy prior to service and thereafter was very sick and 
disabled.  His father wrote that the veteran told him he was 
always getting sick in service.  Both his mother and father 
emphasized that there was no family history of lupus.  

The veteran underwent a VA examination in November 1997.  By 
way of history, lupus was diagnosed in 1988.  He presented 
with alopecia of the scalp that progressively worsened until 
1992 when he started having arthritic manifestations and the 
diagnosis of systemic lupus erythematosus was made.  The 
veteran reported his symptoms including arthritis, fatigue, 
and gingival atrophy with loss of teeth.  He also had 
reactions to various medications including salicylate, 
Darvon, prednisone, and Plaquenil.  It was noted that he was 
being followed for scalp alopecia.  He reported exacerbations 
of symptoms one time per week with increased arthritic 
symptoms, fatigue, and nausea.  

On examination the veteran walked with use of a cane.  He had 
notable patchy areas of baldness with crusting, erythematous 
raised plaques on the scalp.  There were pinpoint white 
plaques on his upper gum and lower left part of the tongue.  
His teeth were absent and his submandibular and parotid 
glands were tender and slightly enlarged.  The heart, lungs 
and abdomen were unremarkable.  There was no joint crepitance 
or edema of the extremities.  Laboratory tests were normal 
with the exception of a slight increase in granulocytes and a 
slight decrease in lymphocytes.  

The impression was a history of lupus with progressive 
symptoms.  The examiner noted that the veteran did not recall 
any infectious event such as gastroenteritis or urinary tract 
infection, only that he had similar symptoms following a flu 
shot in 1976.  The examiner noted that he had no evidence 
that the skin lesions were diagnosed definitively as a 
discoid/systemic lupus erythematosus dermatitis.  He did 
state that they were apparently related to an inflammatory 
condition and infectious etiology.  

The veteran underwent a second VA examination in February 
1998.  The examiner stated that a normal complete blood count 
(CBC) from November 1997 weighed against a diagnosis of 
lupus.  The veteran felt that his condition was due to a 
swine flu vaccination in service because relapses of sweats 
and pain were similar to the reaction he had to the 
vaccination in service.  He denied any family history of 
rheumatic disease.  

On physical examination, the findings were similar to those 
on the prior VA examination.  There was patchy alopecia on 
the head and a red raised rash on the arms.  He was 
edentulous with some erosion on the gums.  There was no edema 
or swelling of the extremities and no crepitation, redness or 
other joint involvement.  The assessment was past 
documentation of discoid lupus with questionable systematic 
lupus erythematosus.  The examiner was unsure whether there 
was systemic lupus.  The examiner raised the possibility of 
"CREST" or calcinosis, Raynaud's disease, esophageal 
dysmotility, sclerodactyly and telangiectasia.  A 
rheumatology evaluation and lab tests including CBC, ANA and 
complement levels were deemed necessary.  The examiner was 
not sure if a swine flu vaccination could have caused the 
veteran's symptoms because he did not know the literature on 
it.  He stated that a rheumatology opinion would be required.  

A supplemental report was issued in June 1998.  The examiner 
stated that the veteran refused blood draws and evaluation by 
the rheumatology department.  The examiner stated that there 
was little evidence of lupus and the diagnosis could not be 
made.  The conclusion was that there was a possible discoid 
lupus dermatologic condition.  



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A presumption arises that systemic lupus erythematosus was 
incurred in service where the disease is manifested to a 
compensable degree within a year after service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis

The veteran's contention is that his symptoms (which he feels 
are due to systemic lupus erythematosus or some other form of 
lupus) are due to a swine flu vaccination in service.  He has 
not submitted competent and persuasive evidence that he in 
fact suffers from systemic lupus erythematosus.  This is not 
fatal as the veteran's claim is for entitlement to service 
connection for the disease causing his current symptoms 
(however diagnosed), alleged to have resulted from swine flu 
vaccination.  He does have a wide variety of current physical 
problems, and discoid lupus of the skin has been diagnosed.  

It is noted that adequate diagnosis and evaluation of the 
question of etiology were hampered by the veteran's reported 
refused to participate in complete testing and examinations.  
He was informed of this fact in a supplemental statement of 
the case and did not dispute it.  The duty to assist is not 
boundless and it is not a one-way street.  Wood v. Derwinski.  
1 Vet. App. 190 (1991).  

A more important shortcoming is that upon review of the 
evidentiary record, there is no competent medical opinion 
that the veteran's current condition (however diagnosed) 
plausibly or possibly has an etiological relationship to his 
service.  


The medical treatises submitted by the veteran might provide 
a factual basis for a medical opinion but they cannot 
substitute for an medical opinion applying medical/scientific 
principles to actual facts in this appellant's case.  See 
Libertine v. Brown, 9 Vet. App. 521 at 523 (citing Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  See also Sacks v. West, 11 
Vet. App. 314 (1998); Rucker v. Brown, 10 Vet. App. 67 
(1997); Bielby v. Brown, 7 Vet. App. 260 (1994).  

The articles submitted by the veteran only state that 
systemic lupus is felt to be due to a faulty immunologic 
response that could be provoked, in a genetically susceptible 
person, by an infection - perhaps bacterial, and perhaps 
viral.  This is too general and inconclusive to make the 
claim well grounded.  See Beausoleil.  What the veteran's 
claim lacks is medical opinion that a swine flu vaccination 
or some other infection in service provoked the development 
of a disease, and that his current disabling condition 
resulted.  

As in the Sacks case, an unusual disease is at issue here.  
It is tempting to extrapolate from the articles submitted 
(which is what the veteran is asking the Board to do) an 
inference of a possible causal relationship between the swine 
flu vaccination and his current illness.  However, as noted 
in Sacks, the Court has stated unequivocally that the Board 
may not rely on its own unsubstantiated medical opinion 
rather than base its conclusions on the competent medical 
evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Acceptance of the treatise evidence alone 
"would be predicated on simply the instinctive inference of 
a lay person, rather than on an adjudicative determination 
(made by a lay person) as to the credibility and weight of 
expert evidence."  Sacks, 11 Vet. App. at 317 (citing Layno 
v. Brown, 6 Vet. App. 465 (1994)).  

The Board's review of the evidentiary record discloses that 
lupus was not shown in service.  The veteran had some 
treatment for flu or cold symptoms and upper respiratory 
infection but no diagnosis of an immunological disorder (to 
include lupus) was made in service or for many years 
thereafter.  There was also no showing of discoid lupus 
lesions, mouth ulcers or arthritis in service or for many 
years thereafter.  


The entire evidentiary record is devoid of a link between the 
veteran's current symptoms and active service (to include any 
vaccination in service).  He is not entitled to a presumption 
of service connection as neither systemic lupus (nor any 
other listed chronic disorder to account for the veteran's 
symptoms) was shown to have existed to a compensable degree 
within one year after service.  

In essence, the veteran's claim is based on his lay opinion.  
While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for residuals of swine flu vaccination (to include 
a form of lupus) must be denied as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim. McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

As the claim for service connection for residuals of a swine 
flu vaccination is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's case.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for residuals of swine flu 
vaccination, his appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

